             Case 1:21-mj-00013-GMH Document 13-1 Filed 01/28/21 Page 1 of 1




                                   TINITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA


 TINITED STATES

 V.
                                                                   : 21 MJ 00013   (cMH)
 RICHARD BARNETT,

 Defendant.
                                                                    :


                                    DECLARATION

                    I, Anthony J. Siano, hereby declare as follows:

         l   '      My full name is Anthony J. Siano. My office address is 333 Westchester
                                                                                           Avenue.
 suite s302, white Plains, New York 10604. My telephone number
                                                               is (g1a) gg7-0100.

         2'         I was admitted to the Bar of the State of New York on Decemb er 21.7972.
                                                                                             Iwas
admitted to the Bar of the Sothern District of New York on
                                                           September 24,Ig73,admitted to the

Bar of the Eastern District of New York on January 13, 1983,
                                                             and admitted to the Bar of the

United States Circuit Court of Appeals for the Second Circuit on
                                                                 February 23,19g4.

        3.          I have never been subject to discipline by the Bar of any state.

        4'       This is my f,rrst request for admission to the Bar of the District Court
                                                                                          for the
District of Columbia.

        5'       I do not engage in the practice of law from the District of Columbia
                                                                                      nor do I have
an office in this   district. I have submitted, on the PACER system an application for admission
                                                                                                 to
the Bar of this court but am not yet a member of the bar
                                                         of this court.

        I hereby declare that the foregoing is true and correct.

       Dated: January, 28, 2021
